DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 2A, 2B, 2C and 2D are informal drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Natkin et al. US Patent Application Publication No. 2018/0307687 A1.

Regarding claim 1, Natkin et al. teaches a system, [note: Figure 1 (120) query processing system ] comprising: 
at least one data processor [note:  Figure 1, paragraph 0039 computing devices ]; and 
at least one memory storing instructions which, when executed by the at least one data processor, [note:  paragraph 0039-0041 non-transitory computer-readable media ] result in operations comprising: 
generating, based at least on a first text associated with an interaction between a user and an application, a query corresponding to an intent of the interaction between the user and the application, the query being generated by at least applying one or more machine learning models to the first text, the one or more machine learning models being trained to determine the intent of the interaction between the user and the application, and the one or more machine learning models further being trained to generate the query by at least mapping, to a corresponding slot in a template query, one or more named entities included in the first text [note: paragraph 0028 training models, “system determines if a response is available that matches intent of the query”; paragraph 0039 “one or more machine learning models 120c that may be employed when implementing the techniques”; paragraph 0053 query processing module includes an interface 202, an intent recognition module, response module; paragraph 0054 text-based communications (i.e. email, SMS, instant message, etc.);  paragraph 0109 “214 may train one or more of the machine learning models used to interpret messages, determine intent of user queries, and or arrive at responses based on user queries”; paragraph 0122 template ]; 
sending, to an analytics engine, the query to at least retrieve, from a database associated with the analytics engine, data relevant to the interaction between the user and the application [note: paragraph 0047 analytics services ]; and 
generating, for display at a client associated with the user, a data presentation providing a visual representation of at least a portion of the data retrieved from the database [note: paragraph 0122 system generate response based on template ].

Claim 2: The system of claim 1, wherein the one or more machine learning models include a first machine learning model trained to determine the intent of the interaction between the user and the application, and wherein the one or more machine learning models further include a second machine learning model trained to map, to the corresponding slot in the template query, the one or more named entities included in the first text [note: paragraph 0039 “one or more machine learning models 120c that may be employed when implementing the techniques”; paragraph 0122 “an answer is available that matches the intent”, a template response may be associated with the query  ].

Claim 3: The system of claim 2, wherein the first machine learning model comprises a support vector machine and/or a neural network, and wherein the second machine learning model comprises a maximum entropy Markov model, a conditional random fields model, and/or a recurrent neural network [note: paragraph 0070 neural networks, and other statistical models ].
 
Claim 4: The system of claim 1, wherein the one or more machine learning models include a machine learning model that is jointly trained to determine the intent of the interaction between the user and the application and to map, to the corresponding slot in the template query, the one or more named entities included in the first text [note:  paragraph 0131 model training; paragraph 0122 “Assumming an answer is available that matches the intent of the user query above a threshold confidence level, the process 300b continues at step 346 with accessing a predetermined response associated with the data item or generating a response, for example based on a template.” ].

Claim 5: The system of claim 4, wherein the machine learning model comprises an attention-based bidirectional recurrent neural network [note: paragraph 0070 neural networks, and other statistical models ].

Claim 6: The system of claim 1, wherein the one or more machine learning models is further trained to determine the intent of the interaction between the user and the application by at least identifying a category for each of the one or more named entities included in the first text [note:  paragraph 0074 means for determining a level of confidence of a query which may fall within several categories].

Claim 7: The system of claim 6, wherein the category includes a name, an organization, a location, a time expression, a medical code, a quantity, a monetary value, or a percentage [note: paragraph 0074 categories ].

Claim 8: The system of claim 1, further comprising: training, based at least on training data, the one or more machine learning models, the training data including a second text associated with a first tag indicating a ground truth category of a named entity included in the second text and a second tag indicating a ground truth intent of the second text [note:  paragraph 0095 system may tag based on responses; paragraph 0099 tagging means are available for the system ].

Claim 9: The system of claim 1, wherein the data presentation comprises a chart, a graph, a table, and/or a diagram [note: paragraph 0047 analytics services ].

Claim 10: The system of claim 1, wherein the application comprises a web application, an email client, or a message client, and wherein the application is not associated with the analytics engine. [note:  paragraph 0041 various devices; paragraph 0047 analytics services; and various web services including third party applications; paragraph 0054 various communications such as email, video call/chats].

Claim 19: The system of claim 1, wherein the application comprises a web application, an email client, or a message client, and wherein the application is not associated with the analytics engine. [note: paragraph 0041 various devices; paragraph 0047 analytics services; and various web services including third party applications].

The limitations of claims 11-18 and 20 parallel claims 1-10 above; therefore, they are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118.  The examiner can normally be reached on Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169